Title: Thomas Jefferson to John Wilson, 17 August 1813
From: Jefferson, Thomas
To: Wilson, John


          Sir Monticello Aug. 17. 13.
          Your letter of the 3d has been duly recieved. that of mr Eppes had before come to hand, covering your MS. on the reformation of the orthography of the plurals of nouns ending in y, and ey, and on orthoepy. a change has been long desired in English orthography, such as might render it an easy and true index to of the pronuntiation of words. the want of conformity between the combinations of letters, and the sounds they should represent increases to foreigners the difficulty of acquiring the language, occasions great loss of time to children in learning to read, and renders correct spelling rare but in those who read much. in England a variety of plans & propositions have been made for the reformation of their orthography. passing over these two of our countrymen, Dr Franklin and Doctr Thornton have also engaged in the enterprize; the former proposing an addition of two or three new characters only, the latter a reformation of the whole alphabet nearly. but these attempts in England, as well as here, have been without effect. about the middle of the last century an attempt was made to banish the letter d, from the words bridge, judge, hedge, knowledge, Et others of that termination, & to write them as we write age, cage, sacrilege privilege; but with little success. the attempt also was made, which you mention in your 2d part to drop the letter u in words of Latin derivation ending in our, and to write honor, candor, rigor Etc instead of honour, candour rigour. but the u having been picked up in the passage of these words from the Latin, thro’ the French, to us, is still preserved by those who consider it as a memorial of our title to the words. other
			 partial attempts have been made by individual writers, but with as little success. pluralising nouns in y, & ey by adding s only, as you propose would certainly simplify the spelling, and be analogous to the general idiom of the language. it would be a step gained in the progress of general reformation, if it
			 could prevail. but my opinion being requested, I must give it candidly, that, judging of the future by the past, I expect no better fortune to this than similar preceding propositions have
			 experienced. it is very difficult to persuade the great body of mankind to give up what they have once learned, & are now masters of, for something to be learnt anew. time alone insensibly wears down old habits, and produces small changes at long intervals; and to this process we must all accomodate ourselves, and be content to follow those who will not follow us.
			 our
			 Anglo-Saxon ancestors had 20. ways of spelling the word ‘many.’ ten centuries have dropped all of them and
			 substituted that which we now use.I now return your MS. without being able, with
			 the gentlemen whose letters are cited to encourage hope as to it’s effect. I am bound however to acknolege that this is a subject to which I have not paid much attention; and that my doubts therefore should weigh nothing against their more favorable expectations. that these may be fulfilled, and mine prove unfounded, I sincerely wish, because I am a friend to the reformation generally of whatever can be made better; and because it could not fail of gratifying you to be instrumental in this work. Accept the assurance of my respects.
          Th:
            Jefferson
        